Title: To Thomas Jefferson from John Barnes, 31 August 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 31st. Augst. 1802.
          
          Not having been favd: with any of yours since the 6th. Ulto. I am quite uneasy—lest some untoward accident hath deprived me that satisfaction augmented by recent publications &c. fabricated—by the breath of Slander—so prevalant, basely scandalous, & disgracefull to society.
          from a review of last Mos a/c, it does not much exceed $600.—a few such would be gratifying indeed:—a state thereof shall be handed you ⅌ next mail—as Mr Pechon does not meet Mr Short at Bath (expecting to set out for New York.) the latter Gentn. will of course in a few days I expect leave the springs for Monticello—to which place I shall address his future letters (if any.) in my Care—
          with high respect and Esteem—I am Sir, Your most Obedt. Hble Sevt:
          
            John Barnes
          
          
            Since the above—
            I have found leisure to inclose, this Mos. particular & genl. a/c appx. Balance $4267.91½. EE—
            J Barnes
          
        